

 
Exhibit 10.18
 
INDEPENDENT CONSULTING AGREEMENT
 
This Independent Consulting Agreement (“Agreement”), effective as of the 1st day
of November, 2008 (“Effective Date”) is entered into by and between Capital
Growth Systems, Inc., a Florida corporation (herein referred to as the
“Company”), and Salzwedel Financial Communications, Inc., an Oregon corporation
(herein referred to as the “Consultant”).
 
RECITALS:
 
WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCBB;
 
WHEREAS, Company desires to engage the services of Consultant to represent the
Company in investors' communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
1. Term of Consultancy. Company hereby agrees to retain the Consultant to act in
a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing immediately and ending on October
30th, 2009 unless otherwise terminated earlier as provided herein.
 
2. Duties of Consultant. The Consultant agrees that it will generally provide
the following specified consulting services through its officers and employees
during the term specified in Section 1, above.
 
(a) Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;
 
(b) Introduce the Company to the financial community, including, but not limited
to, retail brokers, buy side and sell side institutional managers, portfolio
managers, analysts and financial public relations professionals;
 
(c) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company's plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;
 
(d) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;
 

--------------------------------------------------------------------------------


 
(e) Perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to the Consultant by the Company);
reviewing press releases before they are released by the Company as well as
reports and other communications with or to shareholders, the investment
community and the general public; consulting with respect to the timing, form,
distribution and other matters related to such releases, reports and
communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;
 
(f) Upon and with the Company's direction and written approval, disseminate
information regarding the Company to shareholders, brokers, dealers, other
investment community professionals and the general investing public;
 
(g) Upon and with the Company's direction, conduct meetings, in person or by
telephone, with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company's plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;
 
(h) At the Company's request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and
 
(i) Otherwise perform as the Company's consultant for public relations and
relations with financial professionals.
 
3. Allocation of Time and Energies. The Consultant hereby promises to perform
and discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that neither the price of the Company’s common stock, nor the trading volume of
the Company’s common stock hereunder measure Consultant’s performance of its
duties. It is also understood that the Company is entering into this Agreement
with Consultant, a corporation and not any individual member or employee
thereof, and, as such, Consultant will not be deemed to have breached this
Agreement if any member, officer or director of the Consultant leaves the firm
or dies or becomes physically unable to perform any meaningful activities during
the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement.
 
2

--------------------------------------------------------------------------------


 
4. Remuneration.
 
4.1 (a) For undertaking this engagement, for previous services rendered, and for
other good and valuable consideration, the Company agrees to issue, or have
issued, to the Consultant a “Commencement Bonus” of:
 
(i) two million (2,000,000) shares of the Company’s Common Stock (“Common Stock”
and such shares, collectively, the “Shares”); and
 
(ii) a 5-year warrant to purchase fifteen million (15,000,000)shares of Common
Stock at $0.24 per share, in the form attached as Exhibit A.
 
 
This Commencement Bonus shall be fully paid and non-assessable and stock
certificates representing the Commencement Bonus shall be issued and delivered
to Consultant as promptly as the Company increases its authorized common stock
to permit the issuance of the Shares after giving effect to reserved shares
underlying existing options, warrants and conversion rights (which in all events
shall be within 180 days following the date first set forth above), it being
understood and agreed that as of the date of this Agreement the Company has an
obligation to reserve from its authorized but unissued common stock all
remaining outstanding shares to meet its obligations to its secured lenders and
others for whom options, warrants or convertible debt is outstanding.
Additionally the Company agrees to pay Consultant the sum of $8000.00 cash per
month due and payable on the 1st of each month of this Agreement. The issuance
of the Shares and Warrant is further contingent upon the approval of the holders
of subordinated debentures issued by the Company in March, 2008. Should such
approval not be obtained by November 30, 2008, Consultant shall have no
obligation to perform the Services called for hereunder.

 
(b) Consultant agrees that the Company may, in its sole discretion, cause one or
more shareholders of the Company to deliver any of or all of the Shares to be
issued and delivered to Consultant hereunder.
 
4.2 The Company understands and agrees that Consultant has foregone significant
opportunities to accept this engagement and that the Company derives substantial
benefit from the execution of this Agreement and the ability to announce its
relationship with Consultant. The Commencement Bonus, therefore, constitutes
payment for Consultant’s agreement to consult to the Company and is a
nonrefundable, non-apportionable, and non-ratable retainer and is not a
prepayment for future services. If the Company decides to terminate this
Agreement prior to October 30, 2009, for any reason whatsoever, it is agreed and
understood that Consultant will not be requested or demanded by the Company to
return any of the Shares paid to it as Commencement Bonus referred to in
paragraph 4.1(a) hereunder. Further, if and in the event the Company is acquired
during the term of this Agreement, it is agreed and understood Consultant will
not be requested or demanded by the Company to return any of the Shares paid to
it hereunder. Consultant agrees and understands that if during the term of this
Agreement, Consultant performs substantial services for any direct competitor of
the Company, then the Shares issued to Consultant hereunder will be forfeited.
 
3

--------------------------------------------------------------------------------


 
4.3 [Intentionally Deleted].
 
4.4 Company warrants that the Shares issued to Consultant under this Agreement
by the Company shall be or have been validly issued, fully paid and
non-assessable and that the Company’s board of directors has or shall have duly
authorized the issuance and any transfer of them to Consultant.
 
4.5 Consultant acknowledges that the Shares to be issued pursuant to this
Agreement have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and accordingly are “restricted securities” within the
meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the Company has received an opinion of counsel and in form
reasonably satisfactory to the Company that such resale or transfer is exempt
from the registration requirements of that Securities Act. Consultant agrees
that during the term of this Agreement, that it will not sell or transfer any of
the Shares issued to it hereunder, except to the Company; nor will it pledge or
assign such Shares as collateral or as security for the performance of any
obligation, or for any other purpose.
 
4.6 In connection with the acquisition of the Shares, Consultant represents and
warrants to Company, to the best of its/his knowledge, as follows:
 
(a) Consultant has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning an investment in the Shares, and any additional information that the
Consultant has requested.
 
(b) Consultant’s investment in restricted securities is reasonable in relation
to the Consultant’s net worth. Consultant has had experience in investments in
restricted and publicly traded securities, and Consultant has had experience in
investments in speculative securities and other investments that involve the
risk of loss of investment. Consultant acknowledges that an investment in the
Shares is speculative and involves the risk of loss. Consultant has the
requisite knowledge to assess the relative merits and risks of this investment
without the necessity of relying upon other advisors, and Consultant can afford
the risk of loss of his entire investment in the Shares. Consultant is an
accredited investor, as that term is defined in Regulation D promulgated under
the Securities Act.
 
(c) Consultant is acquiring the Shares for the Consultant’s own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.
 
5. [Intentionally Deleted]
 
6. [Intentionally Deleted]
 
4

--------------------------------------------------------------------------------


 
7. Non-Assignability of Services. Consultant’s services under this contract are
offered to the Company only and may not be assigned by the Company to any entity
with which the Company merges or which acquires the Company or substantially all
of its assets wherein the Company becomes a minority constituent of the combined
Company. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, the Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein. Consultant shall not assign its rights or
delegate its duties hereunder without the prior written consent of the Company.
 
8. Expenses. Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items (travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners to large groups of
investment professionals, mass faxing to a sizable percentage of the Company's
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement. The Company agrees and understands that Consultant will not be
responsible for preparing or mailing due diligence and/or investor packages on
the Company, and that the Company will have some means to prepare and mail out
investor packages at the Company’s expense.
 
9. Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company.
 
10. Representations. Consultant represents that it is not required to maintain
any licenses and registrations under federal or any state regulations necessary
to perform the services set forth herein. Consultant acknowledges that, to the
best of its knowledge, the performance of the services set forth under this
Agreement will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a security
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.
 
5

--------------------------------------------------------------------------------


 
11. Legal Representation. Each of Company and Consultant represents that they
have consulted with independent legal counsel and/or tax, financial and business
advisors, to the extent that they deemed necessary.
 
12. Status as Independent Contractor. Consultant's engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.
 
13. Attorney's Fee. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys' fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled.
 
14. Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.
 
15. Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address as set forth herein below:
 
To the Company:
Capital Growth Systems, Inc.
Attention:   Patrick C. Shutt, CEO
500 West Madison Street - Suite 2060
Chicago, IL 60661
Facsimile:    (312) 673-2422
E-Mail:         PShutt@globalcapacity.com
   
To the Consultant:
Salzwedel Financial Communications, Inc.
Attention:   Jeffrey L. Salzwedel, President
1800 SW Blankenship Road - Suite 275
West Linn, OR 97068
Facsimile:    (503) 722-7311
E-Mail:         Jeff@sfcinc.com

 
6

--------------------------------------------------------------------------------


 
It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.
 
16. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Oregon. The
parties agree that the state or federal courts located closest to West Linn,
Oregon, will be the venue of any dispute and will have jurisdiction over all
parties.
 
17. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
Cook County, Illinois in accordance with the applicable rules of the American
Arbitration Association, Commercial Dispute Resolution Procedures, and judgment
on the award rendered by the arbitrator(s) shall be binding on the parties and
may be entered in any court having jurisdiction.
 
18. Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

   
CONSULTANT:
AGREED TO:
       
Salzwedel Financial Communications, Inc.
COMPANY:
         
Capital Growth Systems, Inc.
 
By:
       
Jeffrey L. Salzwedel
     
President and its Duly Authorized Agent
By:
           
Its:
     

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED BY THE HOLDER HEREOF FOR
ITS OWN ACCOUNT FOR INVESTMENT WITH NO INTENTION OF MAKING OR CAUSING TO BE MADE
A PUBLIC DISTRIBUTION OF ALL OR ANY PORTION THEREOF. SUCH SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED, EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT.
 
No.
Salzwedel-1
 
As of November __, 2008
 
Chicago, Illinois



CAPITAL GROWTH SYSTEMS, INC.
FORM OF CGSI TERM NOTE WARRANT TO PURCHASE
 
$0.24 PER COMMON SHARE ON
 
Void after December 31, 2013, Unless Extended
 
Capital Growth Systems, Inc., a Florida corporation (the “Company”), hereby
certifies that, for value received, Salzwedel Financial Communications, Inc.
(including any successors and assigns, “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company at any time or from time to
time before 5:00 PM Central time, on December 31, 2013 (the “Expiration Date”),
fully paid and nonassessable shares of the Company’s $0.0001 par value Common
Stock (the “Warrant Shares”) under the terms set forth herein
 
1. Number of Warrant Shares; Exercise Price. This Warrant shall evidence the
right of the Holder to purchase up to 15,000,000 Warrant Shares (which number of
Warrant Shares will remain fixed and is not subject to any adjustment except as
provided in Section 5 below) at an initial exercise price per Warrant Share of
$0.24 per share (the “Exercise Price”), subject to adjustment as provided in
Section 5 below.
 
2. Definitions. As used herein the following terms, unless the context otherwise
requires, have the following respective meanings:
 
(a) The term “Common Stock” shall mean the common stock, par value $0.0001 of
the Company.
 
(b) The term “Company” shall mean Capital Growth Systems, Inc., a Florida
corporation, and shall include any company which shall succeed to or assume the
obligations of the Company hereunder.
 
A-1

--------------------------------------------------------------------------------


 
(c) The term “Corporate Transaction” shall mean (i) a sale, lease transfer or
conveyance of all or substantially all of the assets of the Company; (ii) a
consolidation of the Company with, or merger of the Company with or into,
another corporation or other business entity in which the stockholders of the
Company immediately prior to such consolidation or merger own less than 50% of
the voting power of the surviving entity immediately after such consolidation or
merger; or (iii) any transaction or series of related transactions to which the
Company is a party in which in excess of 50% of the Company’s voting power is
transferred, excluding any consolidation or merger effected exclusively to
change the domicile of the Company and/or an effective change of the number of
issued and outstanding shares of the Company (i.e., reverse or forward split).
 
3. Exercise Date; Expiration. Subject to the terms hereof, this Warrant may be
exercised by the Holder at any time following the “Amendment Date,” or from time
to time thereafter before the Expiration Date (the “Exercise Period”). The
“Amendment Date” shall be the date following the date of this Warrant that the
Company amends its articles of incorporation to authorize the issuance of not
less than 600,000,000 shares of common stock.
 
4. Exercise of Warrant; Partial Exercise. This Warrant may be exercised in full
or in part by the Holder by: (i) surrender of this Warrant, together with the
Holder’s duly executed form of subscription attached hereto as Exhibit A, to the
Company at its principal office, accompanied by payment, in cash or by certified
or official bank check payable to the order of the Company, of the aggregate
exercise price (as determined above) of the number of Warrant Shares to be
purchased hereunder (with a replacement warrant to be issued as necessary to
reflect the unexercised portion of this Warrant if exercised in part and not in
full); or (ii) by way of cashless exercise as provided in Section 6 of this
Warrant. The exercise of this Warrant pursuant to this Section 4 shall be deemed
to have been effected immediately prior to the close of business on the business
day on which this Warrant is surrendered to the Company as provided in this
Section 4, and at such time the person in whose name any certificate for Warrant
Shares shall be issuable upon such exercise shall be deemed to be the record
holder of such Warrant Shares for all purposes. As soon as practicable after the
exercise of this Warrant, the Company at its expense will cause to be issued in
the name of and delivered to the Holder, or as the Holder may direct, a
certificate or certificates for the number of fully paid and nonassessable full
shares of Warrant Shares to which the Holder shall be entitled on such exercise,
together with cash, in lieu of any fraction of a share, equal to such fraction
of the current fair market value of one full Warrant Share as determined in good
faith by the board of directors of the Company and as set forth in Section 7,
and, if applicable, a new warrant evidencing the balance of the shares remaining
subject to the Warrant.
 
5. Weighted Average Anti-Dilution Price Protection. The purchase price of
Warrant Shares (or any shares of stock or other securities which may be)
issuable upon the exercise of this Warrant shall be subject to adjustment from
time to time, as follows:
 
(a) “New Securities” shall mean any Common Stock or preferred stock of Company
issued during the term of this Warrant, whether now authorized or not, and
rights, options or warrants to purchase said Common Stock or preferred stock,
and securities of any type whatsoever that are, or may become, convertible into
said Common Stock or preferred stock (including but not limited to convertible
debt or any other instrument exercisable for or convertible into Common Stock);
provided, however, that “New Securities” does not include (i) any securities
which are deemed to constitute an “Exempt Issuance” as that term is defined in
the Securities Purchase Agreement (from October or November 2008) for the
issuance of convertible debentures and warrants, the proceeds of which have been
used in whole or part for the purchase of limited liability company interests of
Vanco Direct USA, LLC.
 
A-2

--------------------------------------------------------------------------------


 
(b) In the event that Company issues New Securities for a consideration of less
than $0.24 per share of Common Stock (on an as converted to Common Stock basis,
as adjusted per this Section 5 hereof) (the “Original Purchase Price”), or if
the Original Purchase Price shall have been adjusted hereunder, and the Company
issues New Securities for a purchase price below the adjusted Purchase Price,
then the then-current Purchase Price shall be adjusted downward to a price
determined by dividing
 
(i) the sum of (w) the Purchase Price in effect before the issuance of such New
Securities multiplied by the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of Company preferred stock then
issued as converted into shares of Common Stock (including shares of common
stock reserved pursuant to the issued Offering Warrants) immediately prior to
the issuance of such New Securities and (x) the consideration, if any, received
by or deemed to have been received by the Company on the issue of such New
Securities by:
 
(ii) the sum of (y) the number of shares of the Company’s Common Stock then
issued and outstanding plus the number of shares of the Company’s preferred
stock then issued as converted into shares of Common Stock (including shares of
Common Stock reserved pursuant to the issued Offering Warrants) immediately
prior to the issuance of such New Securities and (z) the number of Additional
Shares of Common Stock issued or deemed to have been issued in the issuance of
such New Securities.
 
(c) In the case of the issuance of Common Stock for cash, the consideration
shall be deemed to be the amount of cash paid.
 
(d) In the case of the issuance of Common Stock for a consideration in whole or
in part other than cash, the consideration other than cash shall be deemed to be
the fair value thereof as reasonably determined by the Company’s board of
directors consistent with its fiduciary duties irrespective of any accounting
treatment.
 
(e) The Company will not by reorganization, transfer of assets, consolidation,
merger, dissolution, or otherwise, avoid or seek to avoid observance or
performance of any of the terms of this Section 5, but will at all times in good
faith assist in the carrying out and performance of all provisions of this
Section 5 in order to protect the rights of the Holder against impairment.
 
6. Adjustments to Number of Warrants and Conversion Price. The number and kind
of Warrant Shares or any shares of stock or other securities which may be
issuable upon the exercise of this Warrant and the exercise price hereunder
shall be subject to adjustment from time to time upon the happening of certain
events, as follows:
 
A-3

--------------------------------------------------------------------------------


 
(a) Splits and Subdivisions. In the event the Company should at any time or from
time to time fix a record date for the effectuation of a split or subdivision of
the outstanding shares of Common Stock entitled to receive a dividend or other
distribution payable in additional shares of Common Stock or other securities or
rights convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock, with the entitlement for the
holder thereof to receive directly or indirectly, additional shares of Common
Stock, hereinafter referred to as the “Common Stock Equivalents”) without
payment of any consideration by such Holder for the additional shares of Common
Stock or the Common Stock Equivalents, then, as of such record date (or the date
of such distribution, split or subdivision if no record date is fixed), the
Exercise Price shall be appropriately decreased and the number of Warrant Shares
for which this Warrant is exercisable shall be appropriately increased in
proportion to such increase of outstanding shares.
 
(b) Combination of Shares. If the number of shares of Common Stock outstanding
at any time after the date hereof is decreased by a combination of the
outstanding shares of Common Stock, the Exercise Price shall be appropriately
increased and the number of Warrant Shares for which this Warrant is exercisable
shall be appropriately decreased in proportion to such decrease in outstanding
shares.
 
(c) Reclassification or Reorganization. If the Warrant Shares issuable upon the
exercise of this Warrant shall be changed into the same or different number of
shares of any class or classes of stock, whether by capital reorganization,
reclassification or otherwise (other than a split, subdivision or stock dividend
provided for in Section 6(a) above or a combination of shares provided for in
Section 6(b) above, or a reorganization, merger or consolidation provided for in
Section 6(d) below, then and in each such event the Holder shall be entitled to
receive upon the exercise of this Warrant the kind and amount of shares of stock
and other securities and property receivable upon such reorganization,
reclassification or other change, to which a holder of the number of Warrant
Shares issuable upon the exercise of this Warrant would have received if this
Warrant had been exercised immediately prior to such reorganization,
reclassification or other change, all subject to further adjustment as provided
herein.
 
A-4

--------------------------------------------------------------------------------


 
(d) Merger or Consolidation. If at any time or from time to time there shall be
a capital reclassification or reorganization of the Warrant Shares or a
Corporate Transaction (other than a subdivision, combination, reclassification
or exchange of shares provided for elsewhere in this Section 6) of the Company,
then as a part of such reorganization or Corporate Transaction, adequate
provision shall be made so that the Holder shall thereafter be entitled to
receive upon the exercise of this Warrant, the number of shares of stock or
other securities or property of the Company, resulting from such reorganization,
recapitalization or Corporate Transaction to which a holder of the number of
Warrant Shares issuable upon the exercise of this Warrant would have received if
this Warrant had been exercised immediately prior to such reorganization or
Corporate Transaction. In any such case, the Company will make appropriate
provision to insure that the provisions of this Section 6(d) hereof will
thereafter be applicable as nearly as may be in relation to any shares of stock
or securities thereafter deliverable upon the exercise of this Warrant. The
Company shall not effect any such Corporate Transaction unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Corporate Transaction or the corporation
purchasing or acquiring such assets or other appropriate corporation or entity
shall assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase, and the other obligations under this Warrant. The
provisions of this paragraph 6(d) shall similarly apply to successive
reorganizations, reclassifications, or Corporate Transactions. Notwithstanding
anything to the contrary contained herein, in the event at least 30 days prior
to the closing of the reorganization or Corporate Transaction the Company
receives the written consent from holders of “Offering Warrants” (as defined
below) outstanding which represent the right to purchase fifty-one percent (51%)
of the shares of Common Stock purchasable under the Offering Warrants (the
“Offering Warrant Majority”) that all Offering Warrants shall be cancelled
effective as of the closing of the reorganization or Corporate Transaction, then
provided the Company provides notice to the Holder of this Warrant at least 20
days prior to the closing of such reorganization or Corporate Transaction of
such approval, then effective upon the closing of such reorganization or
Corporate Transaction, this Warrant shall be cancelled. For purposes hereof, the
term “Offering Warrants” shall mean all of the outstanding warrants that were
issued to any of the following persons or entities (or their designees) by the
Company in November, 2008 in connection with the transactions associated with
the proposed purchase of 100% of the limited liability company interests of
Vanco Direct USA, LLC: (i) the purchasers of subordinated convertible
debentures; (ii) Aequitas Capital Management, Inc.; (iii) Salzwedel Financial
Communications, Inc. and (iv) Capstone Investments, Inc.
 
(e) Notice of Record Dates; Adjustments. The Company shall promptly notify the
Holder in writing of each adjustment or readjustment of the Exercise Price
hereunder and the number of Warrant Shares issuable upon the exercise of this
Warrant. Such Notice shall state the adjustment or readjustment and show in
reasonable detail the facts on which that adjustment or readjustment is based,
as well as whether this Warrant will be cancelable as specified above.
 
7. Registration Rights and Cashless Exercise. The Company shall have the
obligation to file a piggyback registration statement with respect to the shares
underlying this Warrant with respect to any subsequent registration statement
filed by the Company, subject to the caveats that: (i) no registration
obligation shall exist to the extent that the shares underlying this Warrant if
purchased by cashless exercise, would be eligible for resale pursuant to Rule
144 promulgated under the Securities Act of 1933 as amended (or the functional
equivalent of such Rule), or (ii) should the investor(s) requiring such
registration statement prohibit the registration of the shares underlying this
Warrant, then in such event the shares underlying this Warrant shall not be
subject to the requirement that they be registered and provided further that
should the SEC require as a condition to the declaration of effectiveness of
such registration statement that the number of shares registrable in such
registration statement be less than the full amount sought for such registration
statement, then priority for registration shall be given first to the Investors’
shares subject to the registration statement and next pro rata to the shares
represented by this Warrant and any other shares subject to piggyback
registration rights with the Company (pro rata if not all of such shares can be
registered). Should the Company elect to file a registration statement covering
some or all of the shares underlying this Warrant, the Holder of this Warrant as
a condition to such registration shall provide such information as is necessary
to effect a registration of the shares. In all events, Holder shall have the
right to effect a cashless exercise of the shares subject to this Warrant
pursuant to the following process.
 
A-5

--------------------------------------------------------------------------------


 
(a) Upon execution of the cashless exercise of the shares subject to this
Warrant (the “Converted Warrant Shares”), the Company shall deliver to the
Holder (without payment by the Holder of any exercise price or any cash or other
consideration) that number of fully paid and nonassessable Warrant Shares
computed using the following formula:
 
X =
Y (A – B)
 
A



Where:
 
X =
 
the number of shares of Warrant Shares to be delivered to the Holder;
 
 
Y =
 
the number of Converted Warrant Shares;
 
 
A =
 
the fair market value of one Warrant Share on the Conversion Date (as defined
below); and
 
 
B =
the Exercise Price (as adjusted to the Conversion Date).



(b) No fractional shares shall be issuable upon cashless exercise of the
Warrant, and if the number of shares to be issued, determined in accordance with
the foregoing formula, is other than a whole number, the Company shall pay to
the Holder an amount in cash equal to the fair market value of the resulting
fractional share on the Conversion Date (as defined below).
 
(i) Method of Exercise. The Holder may execute the cashless exercise by the
surrender of this Warrant at the principal office of the Company together with a
written statement specifying that the Holder thereby intends to execute a
cashless exercise and indicating the total number of shares under this Warrant
that the Holder is exercising through the cashless exercise. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
aforesaid written statement, or on such later date as is specified therein (the
“Conversion Date”). Certificates for the shares issuable upon execution of the
cashless exercise shall be delivered to the Holder within three business days
following the Conversion Date.
 
(ii) Determination of Fair Market Value. For purposes of this Section 6, fair
market value of a Warrant Share on the Conversion Date shall be determined as
follows:
 
(1) If the Common Stock is traded on a stock exchange or the Nasdaq Stock Market
(or a similar national quotation system), the fair market value of a Warrant
Share shall be deemed to be the average of the closing selling prices of the
Common Stock on the stock exchange or system determined by the Board to be the
primary market for the Common Stock over the ten (10) trading day period ending
on the date prior to the Conversion Date, as such prices are officially quoted
in the composite tape of transactions on such exchange or system;
 
A-6

--------------------------------------------------------------------------------


 
(2) If the Common Stock is traded over-the-counter, the fair market value of a
Warrant Share shall be deemed to be the average of the closing bid prices (or,
if such information is available, the closing selling prices) of the Common
Stock over the ten (10) trading day period ending on the date prior to the
Conversion Date, as such prices are reported by the National Association of
Securities Dealers through its NASDAQ system or any successor system; and
 
(3) If there is no public market for the Common Stock, then the fair market
value of a Warrant Share shall be determined by the board of directors of the
Company in good faith, and, upon request of the Holder, the Board (or a
representative thereof) shall, as promptly as reasonably practicable but in any
event not later than 15 days after such request, notify the Holder of the Fair
Market Value per share of Common Stock.
 
Notwithstanding anything to the contrary contained herein, at any time following
the date of the issuance of this Warrant, if the Holder hereof would be eligible
for the resale of all of the shares of Common Stock purchasable by way of the
cashless exercise rights hereunder pursuant to Rule 144, then the piggyback
registration rights contained herein shall lapse as of that date.
 
8. Replacement of Warrant. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
and cancellation of such Warrant, the Company at its expense will execute and
deliver to the Holder, in lieu thereof, a new Warrant of like tenor.
 
9. No Rights or Liability as a Stockholder. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company. No provisions hereof, in the absence of affirmative action by the
Holder to purchase Warrant Shares, and no enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder as a
stockholder of the Company.
 
10. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant but will at all times carry out all such terms and
take all such action as may be reasonably necessary or appropriate in order to
protect the rights of the holder of this Warrant against impairment, subject to
any amendment or waiver as permitted pursuant to Section 10(e).
 
A-7

--------------------------------------------------------------------------------


 
11. Miscellaneous.
 
(a) Transfer of Warrant. The Holder agrees not to make any disposition of this
Warrant, the Warrant Shares or any rights hereunder without the prior written
consent of the Company. Any such permitted transfer must be made by the Holder
in person or by duly authorized attorney, upon delivery of this Warrant and the
form of assignment attached hereto as Exhibit B to any such permitted
transferee. As a condition precedent to such transfer, the transferee shall sign
an investment letter in form and substance satisfactory to the Company. Subject
to the foregoing, the provisions of this Warrant shall inure to the benefit of
and be binding upon any successor to the Company and shall extend to any holder
hereof.
 
(b) Titles and Subtitles. The titles and subtitles used in this Warrant are for
convenience only and are not to be considered in construing or interpreting this
Warrant.
 
(c) Notices. Any notice required or permitted to be given to a party pursuant to
the provisions of this Warrant shall be in writing and shall be effective and
deemed delivered to such party under this Warrant on the earliest of the
following: (a) the date of personal delivery; (b) two (2) business days after
transmission by facsimile, addressed to the other party at its facsimile number,
with confirmation of transmission; (c) four (4) business days after deposit with
a return receipt express courier for United States deliveries; or (d) five (5)
business days after deposit in the United States mail by registered or certified
mail (return receipt requested) for United States deliveries. All notices not
delivered personally or by facsimile will be sent with postage and/or other
charges prepaid and properly addressed to such party at the address set forth on
the signature page hereto, or at such other address as such party may designate
by ten (10) days advance written notice to the other party hereto. Notices to
the Company will be marked “Attention: Chief Financial Officer.”
 
(d) Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Warrant, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.
 
(e) Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Holder and the Company. Any amendment or waiver effected in
accordance with this Section 10(e) shall be binding upon the Holder of this
Warrant (and of any securities into which this Warrant is convertible), each
future holder of all such securities, and the Company.
 
(f) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and shall be enforceable in accordance with its terms.
 
A-8

--------------------------------------------------------------------------------


 
(g) Governing Law. This Warrant shall be governed by and construed and enforced
in accordance with the laws of the State of Illinois, without giving effect to
its conflicts of laws principles.
 
(h) Counterparts. This Warrant may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
A-9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.
 

   
CAPITAL GROWTH SYSTEMS, INC.
               
By:
     
Name:
     
Title:
                       
HOLDER NAME:
Salzwedel Financial Communications, Inc.
         
Address:
1800 West Blankenship Road - Suite 275
 
   
West Linn, Oregon 97068

 
A-10

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF SUBSCRIPTION OF $0.24 WARRANT
 
(To be signed only on exercise of Warrant)
 
To:
CAPITAL GROWTH SYSTEMS, INC.

 
The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase: (i) for cash _____ shares of the Common
Stock covered by such Warrant and herewith makes payment of $ _________,
representing the full purchase price for such shares at the price per share
provided for in such Warrant; or (ii) purchase pursuant to the cashless exercise
option contained in the Warrant a total of __________ shares of Common Stock
covered by the Warrant, after giving effect to cancellation of _______shares of
Common Stock covered by the Warrant due to the cashless exercise provisions of
the Warrant.
 
Please issue a certificate or certificates representing ________ shares in the
name of the undersigned or in such other name or names as are specified below:
 



       
(Name)
                           
(Address)
 



The undersigned represents that the aforesaid shares are being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.
 


Dated:
         
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
               
(Print Name)
     

   
Address:
 



A-A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT OF $0.50 WARRANT
 
(To assign the foregoing Warrant, execute this form and supply
required information. Do not use this form to purchase shares.)
 
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to:


Name:
         
(Please Print)
         
Address:
         
(Street)
           
(City)
(State)
(Zip Code)
       
Date:
                     
Holder’s Signature:
             
Holder’s Address:
         
(Street)
           
(City)
(State)
(Zip Code)



NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.


A-B-1

--------------------------------------------------------------------------------

